DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPN 10,924,041 to Shinoda.
As to claim 1, Shinoda teaches a servo controller (col. 4: lines 36 – col. 5: lines 12) comprising: a driving motor that drives an industrial machine(col. 1: lines 20-36); a load detecting unit that detects a load on the driving motor or the amount of power consumed by the driving motor(fig. 1: “21 – power consumption calculation unit”); a buffer motor that feeds regenerative power to the driving motor on the basis of a result of the detection by the load detecting unit; and a base speed setting unit for recovering the buffer motor to a second base speed set to be lower than a constant first base speed preset for the buffer motor and applied before the regenerative power is fed to the driving motor after the buffer motor is decelerated from the first base speed and the regenerative power is fed to the driving motor(col. 6: lines 25-45, col. 6:lines 63 – col. 7: lines 22, col. 9: lines 38-63, col. 23: lines 15-53 wherein apparatus and method are taught for regenerative power fed to the driving motor and motor speed/deceleration control).  	As to claim 2, Shinoda teaches the servo controller according to claim 1, wherein the base speed setting unit sets the second base speed in response to power storage or feeding operation performed last time for the driving motor(col. 6:lines 63 – col. 7: lines 22, col. 20: lines 49 – col. 21: lines 11).            As to claim 3, Shinoda teaches the servo controller according to claim 1, wherein the first base speed is set at a substantially rated speed of the driving motor(col. 6:lines 63 – col. 7: lines 22, col. 20: lines 49 – col. 21: lines 11).             As to claim 4, Shinoda teaches the servo controller according to claim 2, wherein the first base speed is set at a substantially rated speed of the driving motor(col. 6:lines 63 – col. 7: lines 22, col. 20: lines 49 – col. 21: lines 11).             As to claim 5, Shinoda teaches the servo controller according to claim 1, wherein the industrial machine is a press machine(col. 1: lines 64 – col. 2: lines 19).            As to claim 6, Shinoda teaches the servo controller according to claim 2, wherein the industrial machine is a press machine(col. 1: lines 64 – col. 2: lines 19).             As to claim 7, Shinoda teaches the servo controller according to claim 3, wherein the industrial machine is a press machine (col. 1: lines 64 – col. 2: lines 19).             As to claim 8, Shinoda teaches the servo controller according to claim 4, wherein the industrial machine is a press machine(col. 1: lines 64 – col. 2: lines 19).



                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,437,227 to Shinoda discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846